DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 9, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 18 of U.S. Patent No. 9982809. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, 9982809 recites in claim 13 and 14 a method of forming a silicone article [Abstract], comprising: providing a silicone formulation within a pumping system, wherein the silicone formulation has a viscosity of less than about 2,000,000 centipoise; providing a die having a distal end, a proximal end, and a channel there between; delivering the silicone formulation from the pumping system and through the channel of the die; and irradiating the silicone formulation with a radiation source to substantially cure the silicone formulation as the silicone formulation flows out the channel of the die to form the silicone article.  
As to claim 8, 9982809 recites in claim 13 and 14 the silicone formulation is delivered to the distal end of the die at a viscosity of about 200,000 cPs to about 1,000,000 cPs.  
As to claim 9, 9982809 recites in claim 18 the silicone material is a liquid silicone rubber (LSR), a room temperature vulcanizable silicone, (RTV), or combination thereof.  
Claim 2, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of U.S. Patent No. 9982809 in view of Irmer (US 2012/0027970).
As to claim 2, Irmer teaches the delivering the silicone formulation is at an operating temperature of about 40°C to about 90°C [0243] to produce silicone tubing [Abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered 9982809 and had the temperature range be between 40 and 90, as suggested by Irmer, in order to form silicone tubing. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I.  
As to claim 10, Irmer teaches the silicone article has a Shore A durometer of about 10 to about 80 as the silicone formulation exits the proximal end of the die [Table 1, 0308] to produce silicone tubing [Abstract]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered 9982809 and had claimed shore A durometer, as suggested by Irmer, in order to form silicone tubing.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of U.S. Patent No. 9982809 in view of Kanzaki (US 4861621).
9982809 does not explicitly state a second portion of the die is a metal.
Kanzaki teaches UV curing through a die wherein a portion is made of glass and portion is made of metal [col 1 line 49-col 2 line 25]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 9982809 and had the die be composed of a glass portion and metal portion, as suggested by Kanzaki, as this method had proven successful at shaping and UV curing to form a product.  
Claims 3-7, 12-15, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 of U.S. Patent No. 9982809 in view of Sjoberg (US 6053214). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 3, 9982809 does not explicitly state at least a first portion of the die, a portion of the pumping system, or combination thereof is substantially transparent to a radiation source.  
Sjoberg teaches a method of producing tubes [col 6 line 1-9] wherein the curing of the polymer shaped into a tube is initiated by UV light inside a glass die [col 21 line 20-31, Fig 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 9982809 and made the die transparent to the radiation source, as suggested by Sjoberg, as this method had proven success at creating tubular items from polymer by photocuring. 
As to claim 4, 9982809 does not explicitly state at least about 50% of the radiation source at about 300 nanometers radiates through the at least first portion of the die, the portion of the pumping system, or combination thereof.  
Sjoberg teaches a method of producing tubes [col 6 line 1-9] wherein the curing of the polymer shaped into a tube is initiated by UV light inside a glass die, ie a die transparent to the UV range which includes 300 nm [col 21 line 20-31, Fig 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 9982809 and made the glass die transparent, as suggested by Sjoberg, as this method had proven success at creating tubular items from polymer by photocuring. 
As to claim 5 and 6, 9982809 does not explicitly state at least the die is made of quartz, glass, a polymer or combination thereof.  
Sjoberg teaches a method of producing tubes [col 6 line 1-9] wherein the curing of the polymer shaped into a tube is initiated by UV light inside a glass die, ie a die transparent to the UV range which includes 300 nm [col 21 line 20-31, Fig 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 9982809 and made the die of transparent glass, as suggested by Sjoberg, as this method had proven success at creating tubular items from polymer by photocuring. 
Claim 6 specifies that the polymer mentioned in claim 5 may be composed of PMMA, PS or mix thereof, but as claims 5 and 6 do not require that the die actually be made of polymer (it can be made of the other options listed in claim 5) the die is not limited to these materials. 
As to claim 7, 9982809 does not explicitly state the radiation is UV.
Sjoberg teaches a method of producing tubes [col 6 line 1-9] wherein the curing of the polymer shaped into a tube is initiated by UV light inside a glass die, ie a die transparent to the UV range which includes 300 nm [col 21 line 20-31, Fig 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 9982809 and used UV light, as suggested by Sjoberg, as this method had proven success at creating tubular items from polymer by photocuring
As to claims 12 and 13, 9982809 does not explicitly state die has a cylindrical ring shape extending from the distal end to the proximal end of the die and the die further includes an interior insert having a outside diameter smaller than an outside diameter of the cylindrical ring shape.  
Sjoberg teaches a method of producing tubes [col 6 line 1-9] wherein the curing of the polymer shaped into a tube is initiated by UV light inside a glass die [col 21 line 20-31, Fig 2]. The die having a cylindrical shape to make tubes [Col 6 line 1-9] with the an insert (11B or 61) [col 21 line 1-33, col 23 line 34-55, Fig 2, 4] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of 9982809 had the die be cylindrical with an interior insert with a outside diameter smaller than an outside diameter of the die, as suggested by Sjoberg, as this method had proven success at creating tubular items from polymer by photocuring. 
As to claim 14, 9982809 in view of Sjoberg recites the distance between the outside diameter of the cylindrical ring shape and the outside diameter of the interior insert is about 1.0mm to about 10.0mm [Sjoberg claim 28] 
As to claim 15, 9982809 recites in 13 the silicone formulation is formed into a tube.  
Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 18 of U.S. Patent No. 9982809 in view of Sjoberg (US 6053214), as applied to claims 3-6, 12-15 above, and in further in view of Nadeau (US 2009/0169790).  
As to claims 16-19, Irmer does not explicitly state the comprising forming the silicone formulation tube over a fluoropolymer tube by coextrusion.  
Nadeau teaches multilayered tubular article [Abstract] wherein silicone tubing is made by having an inner fluoropolymer tube and a silicone tube that are coextruded (multi-layer may be formed through a method wherein the elastomeric cover 102 is extruded over the liner 104.  In an embodiment, the elastomeric cover 102 may be mandrel wrapped or extruded over a mandrel) [0047, 0045-0049] as these tubes were able to withstand extreme conditions for biopharmaceutical applications [0005-0009, 0015-0020, 0044-0049]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tube produced by a silicone formulation over a fluoropolymer tube, as suggested by Nadeau, in order to produce a tube able to withstand extreme conditions for biopharmaceutical applications.   
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, 18 of U.S. Patent No. 9982809 in view of in view of Kajii (US 2012/0283665).  
As to claim 20, 9982809 teaches the silicone article comprises a distal end, a proximal end, and a lumen (the hollow portion of the tube) therethrough having a continuous length from the distal end to the proximal end of at least about 0.5 meters. 
Kajii teaches a medical tubing for use in medical devices cut to length of 50-100 m for storage [0047, 0065, 0100]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the length of the tube be over .05 meters, as suggested by Kajii, as medical tubing was cut to longer than this range for storage and operation in medical devices. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 7, 9, 10 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Irmer (US 2012/0027970).
As to claim 1, Irmer teaches a method of forming a silicone article [Abstract], comprising: providing a silicone formulation within a pumping system, wherein the silicone formulation has a viscosity of less than about 2,000,000 centipoise[0039]; providing a die having a distal end, a proximal end, and a channel there between [0035, 0240]; delivering the silicone formulation from the pumping system and through the channel of the die [0240]; and irradiating the silicone formulation with a radiation source to substantially cure the silicone formulation as the silicone formulation flows out the channel of the die to form the silicone article [0242].  
As to claim 7, Irmer teaches the radiation source is ultraviolet light [0243].  
As to claim 9, Irmer teaches  the silicone material is a liquid silicone rubber (LSR), a room temperature vulcanizable silicone, (RTV), or combination thereof [0095, 0039, 0021].  
As to claim 10, Irmer teaches the silicone article has a Shore A durometer of about 10 to about 80 as the silicone formulation exits the proximal end of the die [Table 1, 0308]. Furthermore, Irmer discloses a silicone extrudate which may be a tube that is formed from a UV cured silicone formulation [abstract, 0001, 0023-0035, 0246]. Prior to curing, the silicone formulation comprises 100 parts by weight of (i) a linear polyorganosiloxane and 0.1 to 30 parts by weight of (iii) a crosslinking agent which is a polyorganosiloxane having at least two SiH groups (i.e. a hydride-containing polyorganosiloxane) [0094, 0099, 109, 0248-0261]. The linear polyorganosiloxane (i) comprises at least three alkenyl groups [0025, 0039]. The alkenyl groups of the polyorganosiloxane (i) are preferably vinyl groups and are present in a concentration of from about 0.004 to about 0.21 mmol/g [0045, 0046, 0049, 0050, 0055, 0068, 0312]. The Examiner notes that silicone formulation utilized in Applicant's working examples comprises a major proportion of a vinyl containing silicone base resin having a vinyl content of 0.04 mm/g (see paragraphs 0064, 0065, 0070, and 0071 of Applicant's specification as filed). Additionally, Applicant’s specification indicates that the crosslinking agent may be a hydride-containing polydialkylsiloxane (i.e. a hydride-containing polyorganosiloxane) (see paragraph 0033). As such, the silicone formulation disclosed by Irmer encompasses embodiments which are substantially identical to the silicone formulation claimed and disclosed by Applicant in terms of the species of polyorganosiloxane and crosslinker, the proportion of organopolysiloxane in the composition, and the concentration of the vinyl groups present on the organopolysiloxane. Regarding the properties of substantially identical compositions, MPEP 2112V establishes that once a reference teaching a product appearing to be substantially identical is made the basis of a rejection and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference (MPEP 2112). As such, given that the silicone extrudate disclosed by Irmer is substantially identical to the extrudate claimed and disclosed by Applicant, in the absence of objective evidence to the contrary, there is a reasonable expectation the extrudate of Irmer would have intrinsically exhibited the Shore A hardness.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irmer (US 2012/0027970).
As to claim 2, Irmer teaches the delivering the silicone formulation is at an operating temperature of about 40°C to about 90°C [0243]. Moreover, it has been held that choosing the over lapping portion of the range taught in the prior art is a prima facie case of obviousness, see MPEP 2144.05 I.  
As to claim 8, Irmer teaches the silicone formulation is approximately 1,500,000 cps at 25C, but the operating temperature is 40-90C, as viscosity decreases with temperature the viscosity when delivered to the distal end of the die (at 40-90C) it would be about 1,000,000 cPs, ie near.
Claims 8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irmer (US 2012/0027970) in view of Nadeau (US 2009/0169790). Note this is an alternative rejection of claims 8 and 10
As to claim 8, Irmer teaches the formulation has a viscosity of near 1000000 cps when delivered to the die as previously discussed. 
Alternatively, Nadeau teaches multilayered tubular article [Abstract] wherein silicone tubing is made by having an inner fluoropolymer tube and a silicone tube that are coextruded  [0047, 0045-0049] as these tubes were able to withstand extreme conditions for biopharmaceutical applications [0005-0009, 0015-0020, 0044-0049]. The silicone formulation having about 200k to about 1 million cps [0018-0020]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tube produced by a silicone formulation of about 200k to about 1 million cps, as suggested by Nadeau, in order to produce a tube able to withstand extreme conditions for biopharmaceutical applications.   
As to claim 10, Irmer teaches the Shore A durometer with an overlapping range of 10-80 as explained above. 
Additionally, Nadeau teaches multilayered tubular article [Abstract] wherein silicone tubing is made by having an inner fluoropolymer tube and a silicone tube that are coextruded  [0047, 0045-0049] as these tubes were able to withstand extreme conditions for biopharmaceutical applications [0005-0009, 0015-0020, 0044-0049]. The silicone formulation having a shore A durometer of about 50 [0019]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tube produced by a silicone formulation with a shore A durometer of 50, as suggested by Nadeau, in order to produce a tube able to withstand extreme conditions for biopharmaceutical applications.   
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irmer (US 2012/0027970) in view of Kanzaki (US 4861621).
As to claim 11, Irmer does not explicitly state a second portion of the die is a metal.
Kanzaki teaches UV curing through a die wherein a portion is made of glass and portion is made of metal [col 1 line 49-col 2 line 25]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Irmer and had the die be composed of a glass portion and metal portion, as suggested by Kanzaki, as this method had proven successful at shaping and UV curing to form a product.  
Claims 3-6, 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irmer (US 2012/0027970) in view of Sjoberg (US 6053214).
As to claim 3, Irmer does not explicitly state at least a first portion of the die, a portion of the pumping system, or combination thereof is substantially transparent to a radiation source.  
Sjoberg teaches a method of producing tubes [col 6 line 1-9] wherein the curing of the polymer shaped into a tube is initiated by UV light inside a glass die [col 21 line 20-31, Fig 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Irmer and made the die transparent to the radiation source, as suggested by Sjoberg, as this method had proven success at creating tubular items from polymer by photocuring. 
As to claim 4, Irmer does not explicitly state at least about 50% of the radiation source at about 300 nanometers radiates through the at least first portion of the die, the portion of the pumping system, or combination thereof.  
Sjoberg teaches a method of producing tubes [col 6 line 1-9] wherein the curing of the polymer shaped into a tube is initiated by UV light inside a glass die, ie a die transparent to the UV range which includes 300 nm [col 21 line 20-31, Fig 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Irmer and made the glass die transparent, as suggested by Sjoberg, as this method had proven success at creating tubular items from polymer by photocuring. 
As to claim 5 and 6, Irmer does not explicitly state at least the die is made of quartz, glass, a polymer or combination thereof.  
Sjoberg teaches a method of producing tubes [col 6 line 1-9] wherein the curing of the polymer shaped into a tube is initiated by UV light inside a glass die, ie a die transparent to the UV range which includes 300 nm [col 21 line 20-31, Fig 2]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Irmer and made the die of transparent glass, as suggested by Sjoberg, as this method had proven success at creating tubular items from polymer by photocuring. 
Claim 6 specifies that the polymer mentioned in claim 5 may be composed of PMMA, PS or mix thereof, but as claims 5 and 6 do not require that the die actually be made of polymer (it can be made of the other options listed in claim 5) the die is not limited to these materials. 
As to claims 12 and 13, Irmer does not explicitly state die has a cylindrical ring shape extending from the distal end to the proximal end of the die and the die further includes an interior insert having a outside diameter smaller than an outside diameter of the cylindrical ring shape.  
Sjoberg teaches a method of producing tubes [col 6 line 1-9] wherein the curing of the polymer shaped into a tube is initiated by UV light inside a glass die [col 21 line 20-31, Fig 2]. The die having a cylindrical shape to make tubes [Col 6 line 1-9] with the an insert (11B or 61) [col 21 line 1-33, col 23 line 34-55, Fig 2, 4] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Irmer had the die be cylindrical with an interior insert with a outside diameter smaller than an outside diameter of the die, as suggested by Sjoberg, as this method had proven success at creating tubular items from polymer by photocuring. 
As to claim 14, Irmer in view of Sjoberg teaches the distance between the outside diameter of the cylindrical ring shape and the outside diameter of the interior insert is about 1.0mm to about 10.0mm as the thickness of the article is in this range [Irmer 0346, Sjoberg claim 28] 
As to claim 15, Irmer teaches the silicone formulation is formed into a tube [0035].  
Claims 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irmer (US 2012/0027970) in view of Sjoberg (US 6053214), as applied to claims 3-6, 12-15 above, and in further in view of Nadeau (US 2009/0169790).  
As to claims 16-19, Irmer does not explicitly state the comprising forming the silicone formulation tube over a fluoropolymer tube by coextrusion.  
Nadeau teaches multilayered tubular article [Abstract] wherein silicone tubing is made by having an inner fluoropolymer tube and a silicone tube that are coextruded (multi-layer may be formed through a method wherein the elastomeric cover 102 is extruded over the liner 104.  In an embodiment, the elastomeric cover 102 may be mandrel wrapped or extruded over a mandrel) [0047, 0045-0049] as these tubes were able to withstand extreme conditions for biopharmaceutical applications [0005-0009, 0015-0020, 0044-0049]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tube produced by a silicone formulation over a fluoropolymer tube, as suggested by Nadeau, in order to produce a tube able to withstand extreme conditions for biopharmaceutical applications.   
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irmer (US 2012/0027970) in view of Kajii (US 2012/0283665).  
As to claim 20, Irmer teaches the silicone article comprises a distal end, a proximal end, and a lumen (the hollow portion of the tube) therethrough having a continuous length from the distal end to the proximal end of at least about 0.5 meters. 
Kajii teaches a medical tubing for use in medical devices cut to length of 50-100 m for storage [0047, 0065, 0100]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the length of the tube be over .05 meters, as suggested by Kajii, as medical tubing was cut to longer than this range for storage and operation in medical devices. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742